Citation Nr: 0917198	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  03-24 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to June 
1954.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO) - which denied the Veteran's claim for a TDIU.

The Veteran initially requested a hearing at the RO before 
the Board, and his hearing was scheduled for November 2005.  
But on the day of the hearing, he cancelled it through his 
representative.  However, he submitted additional evidence 
and waived his right to have the RO initially consider it.  
See 38 C.F.R. §§ 20.800, 20.1304 (2008).

In September 2006 the Board remanded the Veteran's claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.  The AMC 
completed the additional development requested, continued to 
deny the claim, and returned the case to the Board for 
further appellate review.

Because of the Veteran's age, the Board advanced this case on 
the docket.  See 38 U.S.C.A. § 7107 (West 2002 & Supp. 2006); 
38 C.F.R. § 20.900 (2008).

In August 2007 the Board denied the Veteran's claim, and he 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court/CAVC).  In February 2009, during the pendency of his 
appeal to the Court, his attorney and VA's Office of General 
Counsel - representing the Secretary of VA, filed a joint 
motion requesting that the Court vacate the Board's decision 
and remand the case for readjudication in compliance with 
directives specified.  The Court issued an order that same 
month granting the joint motion for remand and has since 
returned the case to the Board.

The Board is again remanding the Veteran's claim to the RO 
via the AMC for still further development and consideration.  


REMAND

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a). Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.  In addition, 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, 
are considered one disability under this section.  Id.

The Veteran contends he is unable to obtain and maintain 
substantially gainful employment because of the severity of 
his service-connected disabilities.  Service connection is 
presently in effect for frostbite residuals of the right 
lower extremity (rated as 30-percent disabling); frostbite 
residuals of the left lower extremity (also 30 percent); 
right lower extremity neuropathy (10 percent); 
left lower extremity neuropathy (also 10 percent); and 
posttraumatic stress disorder (PTSD) (also 10 percent).  The 
combined rating, including the bilateral factor, 
is 60 percent.  And, as indicated in the joint motion and 
order vacating the Board's prior decision, since these 
disabilities stem from common etiology - namely, a frostbite 
injury, they are considered one collective disability and, 
therefore, sufficient to satisfy the threshold minimum rating 
requirements of § 4.16(a) without the need to resort to 
extra-schedular consideration under §§ 3.321(b)(1) and 
4.16(b).



So the only remaining consideration is whether these 
disabilities indeed render the Veteran unemployable.  In 
making this determination, consideration may be given to his 
level of education, any special training, and previous work 
experience, but not to his age or occupational impairment 
from disabilities that are not service connected (i.e., 
unrelated to his military service).  See 38 C.F.R. §§ 3.341, 
4.15, 4.16, 4.19; See also Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court noted the 
following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  
The question must be looked at in a 
practical manner, and mere theoretical 
ability to engage in substantial gainful 
employment is not a sufficient basis to 
deny benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.



The Court also has indicated, however, that merely because a 
Veteran is unemployed, or is having difficulty obtaining 
employment, does not mean he is unemployable.  See Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is, a Veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration was given on 
account of the same.  See 38 C.F.R. § 4.18.

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would 
produce sufficient income to be other than marginal.  See, 
too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

During the initial review of this case, before remanding in 
September 2006, the Board had observed that in his TDIU 
application (VA Form 21- 8940), filed in September 2002, the 
Veteran had reported becoming too disabled to work full time 
in January 1990.  He also had indicated that he had 
subsequently worked part time, 20 hours per week, at the 
local VA Medical Center (VAMC) in food service until 1999.

Following a VA psychiatric examination in August 2002, the VA 
examiner stated the Veteran "appears competent to work 
psychologically, but physically has found it difficult to 
stand."

After a VA general medical examination in March 2003, the VA 
examiner stated the Veteran "has considerable limitation of 
his daily life from pain secondary to neuropathy."

A September 2003 VA psychiatric examination concluded the 
Veteran's PTSD was relatively mild and did not interfere with 
his occupational functioning to any appreciable degree.

In a November 2005 physician's questionnaire, the Veteran's 
primary care provider indicated the Veteran's unemployability 
was due to his service-connected disabilities, including the 
PTSD.  The doctor stated the Veteran was unable to stand or 
sit for long periods of time and that, coupled with his age 
and service-connected problems, prevented him from working.

In September 2006, because of this conflicting medical 
evidence, the Board remanded the Veteran's TDIU claim for a 
social and industrial survey and additional neurological and 
psychiatric examinations to determine whether 
he was unemployable due to the severity of his service-
connected disabilities, that is, without regard to other 
factors unrelated to his military service.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  See, too, 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
request an examination and opinion in this circumstance when 
necessary to fairly decide a claim).

The report of the October 2006 VA examination that followed 
concluded the Veteran's PTSD was, at most, "mild" 
(essentially the same as it had been when previously examined 
in September 2003 and August 2002).  The October 2006 
VA examiner went on to note that the symptoms associated with 
the PTSD (e.g., occasional nightmares, etc.) were less likely 
than not to prevent sedentary or physical employment, 
conversely, that the Veteran's depression/dysthymic disorder 
would likely make employment problematic.  But the VA 
examiner did not, in turn, attribute the depression/dysthymic 
disorder to the PTSD or otherwise to the Veteran's military 
service.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (VA adjudicators must be able to distinguish, by 
competent medical evidence, the extent of symptoms that is 
attributable to service-related causes, i.e., 
service-connected disability, from that which is not but, 
instead, the result of other unrelated factors).

In speaking further about the severity of the 
depression/dysthymic disorder, the VA examiner indicated this 
appeared to be a chronic and long-standing problem, 
partly the result of childhood abuse and other unfortunate 
events that had occurred since the Veteran's discharge from 
the military (like his abuse of and then abstinence from 
alcohol, and family stressors like his wife's diagnosis of 
cancer the preceding year, his highly irregular attendance at 
his PTSD and AA therapy as a consequence, and his difficulty 
dealing with his wife's illness insofar as them no longer 
traveling together like they used to and him feeling 
emotionally distant from her and guilty that he was not more 
caring towards her).  This VA examiner also acknowledged, 
however, that the Veteran's lower extremity neuropathy, 
which is service connected, may have aggravated his 
depression to some extent.  See 38 C.F.R. § 3.310(a) and (b) 
and Allen v. Brown, 7 Vet. App. 439, 448 (1998) (permitting 
service connection on this secondary basis for disability 
that his proximately due to, the result of, or chronically 
aggravated by a service-connected condition).

The results of the October 2006 VA neurological examination 
on remand indicated that, given the Veteran's history of 
peripheral neuropathy he has limitations to activities such 
as long walking, standing for periods of time, but that his 
history of inability to sustain long-term employment may be 
less likely due to the peripheral neuropathy, alone, and more 
likely due to mental disorders (there was no indication to 
what extent this related to the depression/dysthymic disorder 
and past alcohol abuse versus the PTSD).  This VA 
neurological examiner further indicated, however, that the 
Veteran was still able to perform all activities of 
daily living, ambulates with a cane and can drive.

As part of the social and industrial survey that also had 
been requested when previously remanding this case, the 
Veteran's therapist reviewed the claims file in January 2007 
and spoke with the Veteran's wife by telephone.  The 
therapist's report lists his wife as the only person 
interviewed because he had not worked in several years and 
had no associates outside his AA group.  Although he 
authorized his AA sponsor to speak with the therapist, for 
some unexplained reason his AA sponsor ultimately declined to 
speak with the therapist for the survey.

The report noted the Veteran attended the interview alone due 
to his wife's illness.  He accepted the need for the 
interview, but he remained guarded and anxious, and he stated 
that he found it stressful because he knew he had memory 
gaps.  He was also distracted by the fact that his wife was 
home alone, and she was under treatment for stage-4 cancer.  
But, the therapist noted, he made every effort to be 
cooperative.  There was no evidence of psychosis.  The 
therapist noted that his symptoms appeared to be worsening, 
as indicated by increased medication and monitoring.  She 
also noted his diagnosis of dysthymia, "possibly related to 
his PTSD," which she also acknowledged may have had its 
primary beginnings in his childhood.

The survey report states the Veteran grew up in a 
dysfunctional family.  His mother was an alcoholic.  He loved 
his father, but they were not close.  He endured his mother's 
physical and sexual abuse until age 12, and the therapist 
noted the experience no doubt was productive of primary PTSD 
in him.  His wife told the therapist that he is difficult to 
live with, and that he is unable to function if she does not 
set the agenda for the day.  During her illness she asked him 
to handle paying the bills, etc., but he was unable to do it 
and she had to resume those tasks.  She also told the 
therapist he experienced interpersonal conflict on the job, 
and that he had difficulty with authority.  Further, he was a 
loner, staying to himself.  She constantly had to try and 
explain to the children why he was the way he was.

The Veteran's wife described how he did not function or mix 
at her cancer support group meetings, and that sometimes he 
appeared to be a million miles away or in a fog, and that 
there are days when he is unable to function at all.  He 
often seemed confused for days and had memory problems.  He 
is frequently depressed and becomes irritable and 
argumentative.  He goes to AA meetings every day, and he has 
no hobbies.  In short, based primarily on the information 
provided by the Veteran's wife, the therapist concluded he is 
severely impaired socially and occupationally and primarily 
due to his frostbite experience.



Because of the time the Veteran's case was pending at the 
Court following the Board's prior decision and the appeal of 
it, more than 2 years have elapsed since the social and 
industrial survey in January 2007 and even longer, since 
October 2006, since his VA neurological and psychiatric 
examinations.  So the Board believes he needs to be re-
examined to determine the current severity of his service-
connected disabilities, especially insofar as their affect on 
his employability and resulting potential entitlement to a 
TDIU.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(Court determined the Board should have ordered 
contemporaneous examination of the Veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of Claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

(Please note, again, this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
Expedited handling is requested.)

1.  Schedule VA C&P Exams to assess the 
current severity of the Veteran's 
service-connected mental and physical 
disabilities (that is, his PTSD and the 
residuals of the frostbite to his lower 
extremities, including the neuropathy).  
An opinion is especially needed insofar 
as whether these disabilities preclude 
him from obtaining and maintaining 
substantially gainful employment.

If at all possible in making this 
important determination, have the 
designated examiners comment on the 
extent of the Veteran's occupational 
impairment that is the result of his 
service-connected disabilities, alone - 
as opposed to conditions or factors that 
are unrelated to his military service 
(like his long-standing 
depression/dysthymic disorder (unless 
determined to be attributable to or 
otherwise part and parcel of the service-
connected PTSD and residuals of 
frostbite), as well as his history of 
childhood abuse and history of abusing 
alcohol (unless they, too, are determined 
to be attributable to or otherwise part 
and parcel of the service-connected PTSD 
and residuals of frostbite).

Also take into account the Veteran's 
level of education, employment history, 
and vocational attainment or special 
training, but not his advanced age.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiners for review of 
the pertinent medical and other history.  

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Then readjudicate the claim for a 
TDIU in light of any additional evidence.  
If this claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

